[Cite as In re Estate of Andolsek, 2017-Ohio-893.]



                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


ESTATE OF: PAUL P. ANDOLSEK,                         :    MEMORANDUM OPINION
DECEASED
                                                     :
                                                          CASE NO. 2017-L-011




Civil Appeal from the Court of Common Pleas, Probate Division, Case No. 14 ES 0117.

Judgment: Appeal dismissed.


Yolanda Andolsek, pro se, 29236 Eddy Road, Willoughby Hills, OH 44092 (Appellant).

Russell J. Meraglio, Reminger Co., L.P.A., 101 West Prospect Avenue, Suite 1400,
Cleveland, OH 44115-1093 and Clifford C. Masch, Reminger & Reminger Co., L.P.A.
1400 Midland Building, 101 Prospect Avenue, West, Cleveland, OH 44115-1093 (For
Appellee).



THOMAS R. WRIGHT, J.



        {¶1}     Appellant, Yolanda Andolsek, appeals the trial court’s denial of her motion

to reconsider its order overruling her motion to remove the estate administrator.

Appellee moves for dismissal and appellant opposes.

        {¶2}     An entry granting or denying a motion to remove an executor of an estate

is a final appealable order. R.C. 2505.02(B)(4). In re Estate of Geanangel, 147 Ohio

App.3d 131, 137 (2002). A motion for reconsideration of a final appealable order is a
nullity. Consequently, judgments ruling on motions for reconsideration are a nullity and

cannot be appealed. Pitts v. Ohio Dept. of Transp., 67 Ohio St. 2d 378, 381 (1981); see

also, Kuss v. Clements, 11th Dist. No. 2012-P-0023, 2012-Ohio-1678, at ¶ 4.

      {¶3}   Accordingly, appellee’s motion is granted. Appeal dismissed.



CYNTHIA WESTCOTT RICE, P.J.,
DIANE V. GRENDELL, J.,
concur.




                                           2